By the Court.
The act (66 Ohio L. 125, 126) authorizing “ any number of persous, not less than three,”, to “ as sociate themselves together .... for the purpose of . . . . building, repairing steamboats and other water-crafts, .... and carrying on business usually connected with the main objects of the corporation aloresaid,”' does not confer upon the corporation so organized any of the following liberties, privileges, and franchises, to wit:
1. That of having and exercising the right to purchase, own, and use a wharf-boat, for the purpose of receiving, storing, and forwarding or delivering general merchandise or freight.
2. That of carrying on the business of receiving on said wharf-boat general merchandise or freight from any steamboat or steamboats, or from any shipper or shippers; of storing such merchandise or freight on said wharf-boat, and of forwarding or delivering the same to any boat or boats as aforesaid, or to any consignee charging a compensation therefor,

J udgment of ouster as to said liberties, etc.